DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on August 05, 2022 in response to the Non-Final office action.

Remarks
Pending claims for reconsideration are claims 1-20. Applicant has
Amended claims 5, 9, 11-12, 17-18, and 20. 


Claim Interpretation- 35 USC § 112, Sixth Paragraph

Claims 9, and 11 were rejected under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and applicant has amended the claims to overcome the rejection.

Response to Arguments
Applicant’s arguments filed on August 05, 2022 have been fully considered but they are not persuasive.
In the remarks, applicant argues in substance:
In response to argument (Page 8, Para: last to Page 9: Para 1-2) - Examiner respectfully disagrees with applicant’s argument that the term “substantially real time” of claim 17 which was rejected under 35 U.S.C. 112(b) is supported [i.e., provide boundary of the term “substantially”] in paragraph 20, and 4 of applicant provided specification, but those paragraphs fail to put any boundary on the term “substantially”.  Examiner has maintained the previously applied rejection.  

In response to argument (Page 10:  Para 1)- Examiner respectfully disagrees with applicant’s argument that Taylor only teaches one data type and failed to teach “multiple data types” of independent claims. To begin with, the claimed limitation seeks “one or more data types”; therefore, Taylor teaching of one data type meets the claimed limitation. See below the claimed limitation of claim 1:
“applying the first deviation value with one or more other deviation values corresponding to one or more other data types as input to a second neural network” 
	Furthermore, Taylor discloses recognizing the “highly surprising bits” in an actual word of CAN bus as malicious which does not constrain the word to one data type. On the contrary, Taylor teaches different data types (see, Taylor, Page 130: Col 2, Para: Last).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the term “substantially real time” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olabiyi et al. (U.S. Patent Application Publication No.: US 2018/0053108 A1 / or “Olabiyi” hereinafter in view of Taylor et al. (NPL: Anomaly Detection in Automobile Control Network Data with Long Short-Term Memory Networks / or “Taylor” hereinafter).
	
Regarding claim 1, Olabiyi discloses “A method for [detecting anomalous] data communicated over a data interface, the method comprising” (Para 0014: a method is disclosed): 
“applying a first data package of a first data type received from a data interface as input to a first neural network” (Para 0097: data input is provided for feature extraction); 
“generating, by the first neural network and based on the first data package, predicted data values for a subsequent data package of the first data type received from the data interface” (Para 0098:  generates one or more predicted labels i.e., “predicted data values”);  
“receiving a subsequent data package of the first data type comprising real data values; determining a first deviation value for the first data type by comparing the real data values with the predicted data values” (Para 0101: receives current sensor data i.e., “real data values”; and Para 0103: predicts future driver action);  
Furthermore, Olabiyi discloses predicting future driver action using recurrent neural network (RNN) based on long-short time memory (LSTM) (Olabiyi, Para 0103; and Para 0109). 
But Olabiyi fails to specially disclose applying data into a second neural network to predict probability of an attack on a data interface i.e., an anomalous activity.
However, Taylor discloses “applying the first deviation value with one or more other deviation values corresponding to one or more other data types as input to a second neural network” (Taylor, Abstract: highly surprising bits in a word are flagged as anomalous; and Page 134, Section D: anomaly score is calculated);  
“and calculating, by the second neural network, a probability of an attack on the data interface based on the first deviation value and the one or more other deviation values” (Taylor, Abstract, and Page 138, Section F: flags previously unseen values as anomalous).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of applying data into a second neural network to predict probability of an attack on a data interface of Taylor to the system of Olabiyi to create a system where attack on a CAN bus can be detected (Taylor, Page 138: Para 1) and the ordinary person skilled in the art would have been motivated to combine in “…detecting a range of anomalies corresponding to known attacks on the CAN bus…” (Taylor, Page 138, Section VI: Para 1).

Regarding claim 2, in view of claim 1, Olabiyi discloses “wherein at least one of the first neural network or the second neural network comprises a recurrent neural network (RNN)” (Para 108: recurrent neural network (RNN) is disclosed).  

Regarding claim 3, in view of claim 2, Olabiyi discloses “wherein the RNN comprises a long-short term memory (LSTM)” (Para 112: recurrent neural network (RNN) using Long Short-Term Memory (LSTM) is disclosed).  

Regarding claim 4, in view of claim 1, Olabiyi discloses “further comprising pre-filtering the first data package prior to applying the first data package as input to the first neural network” (Para 0082, normalized data). 

Regarding claim 5, in view of claim 1, Olabiyi discloses “wherein determining the first deviation value comprises calculating an absolute value of the difference between the real data values and the predicted data values, divided by a mean error determined during training of the first neural network” (Para 0100, weights is calculated).   

Regarding claim 6, in view of claim 1, Olabiyi discloses predicting future driver action using recurrent neural network (RNN) based on long-short time memory (LSTM) (Olabiyi, Para 0103; and Para 0109). 
But Olabiyi fails to specially disclose data package with message ID and performing safety measure based on detecting anomaly.
However, Taylor discloses “further comprising: determining a message ID corresponding to a data package with a calculated probability of an attack above a threshold” (Taylor,  Page 135, Section V: Subsection B: ID is assigned); 
“and performing a safety measure based on the calculated probability being above the threshold(Taylor, Page 138, Section VI, Para 3: performs safety measure).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of data package with message ID and performing safety measure based on detecting anomaly of Taylor to the system of Olabiyi to create a system where attack on a CAN bus can be detected (Taylor, Page 138: Para 1) and the ordinary person skilled in the art would have been motivated to combine “…high-confidence alert could automatically put the vehicle into a “safe mode” designed to allow the driver to safely stop the car while preventing further damage from being done” (Taylor, Page 138, Section VI: Para 3).
Regarding claim 7, in view of claim 6, Olabiyi in view of Taylor disclose “wherein performing the safety measure comprises performing at least one of: 
“filtering data packages corresponding to the message ID” (Taylor, Page 135, Section V: Subsection B: ID is assigned); 
logging a receipt of the first data package as an event in a security audit log; or
 resetting a computing system comprising the data interface.  

Regarding claim 8, in view of claim 7, Olabiyi discloses “wherein the data interface comprises a Controller Area Network (CAN) bus” (Para 0051). 

Regarding claim 9, Olabiyi discloses “An electronic system, comprising” (Para 0013, a system is disclosed):
“a broadcast bus; peripheral devices coupled to the broadcast bus; and a computer coupled to the broadcast bus and including an anomaly detector having one or more processors to perform operations including” (Fig. 1; and Fig. 2);
“determining contextual anomalies for different data types communicated over the broadcast bus from the peripheral devices employing [parallel neural networks]” (Para 0098:  generates one or more predicted labels i.e., “predicted data values”), 
“wherein each of the contextual anomalies are based on a deviation value representing a probability of an anomaly in the different data types and each one of the [parallel neural networks] is for one of the different data types” (Para 0101: receives current sensor data i.e., “real data values”; and Para 0103: predicts future driver action);  
Furthermore, Olabiyi discloses predicting future driver action using recurrent neural network (RNN) based on long-short time memory (LSTM) (Olabiyi, Para 0103; and Para 0109). 
But Olabiyi fails to specially disclose applying data into a parallel neural network to predict probability of an attack on a data interface i.e., an anomalous activity.
However, Taylor discloses parallel neural networks (see, Taylor, Page 138, Section VI: Para 1, detector may observe multiple ID simultaneously).
“and determining which of the contextual anomalies are out of context by employing a second neural network to compare each of the deviation values with one or more of the deviation values” (Taylor, Abstract: highly surprising bits in a word are flagged as anomalous; and Page 134, Section D: anomaly score is calculated),
 “and generating a probability of an attack on a data interface based on the contextual anomalies that are out of context” (Taylor, Abstract, and Page 138, Section F: flags previously unseen values as anomalous).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of applying data into a second neural network to predict probability of an attack on a data interface of Taylor to the system of Olabiyi to create a system where attack on a CAN bus can be detected (Taylor, Page 138: Para 1) and the ordinary person skilled in the art would have been motivated to combine in “…detecting a range of anomalies corresponding to known attacks on the CAN bus…” (Taylor, Page 138, Section VI: Para 1).
 

Regarding claim 10, in view of claim 9, Olabiyi in view of Taylor disclose “wherein the probability of attack indicates a probability of an error in subsequent communications of the different data types associated with the contextual anomalies that are out of context” (Taylor, Page 138, Section F: context is disclosed).  

Regarding claim 11, in view of claim 10, Olabiyi in view of Taylor disclose “wherein the one or more operations further include selecting the different data types from data packages received via the data interface and selecting a payload from the different data types for further processing” (Taylor, Page 138, Section F: context is disclosed; and Page 132, Section B).    

Regarding claim 12, in view of claim 9, Olabiyi discloses “wherein the neural network is a recurrent neural network” (Para 108: recurrent neural network (RNN) is disclosed).   

Regarding claim 13, in view of claim 9, Olabiyi discloses “wherein the neural networks are cascaded LSTMs” (Para 112: recurrent neural network (RNN) using Long Short-Term Memory (LSTM) is disclosed).    

Regarding claim 14, in view of claim 13, Olabiyi in view of Taylor disclose “wherein the neural networks operate in parallel and independently with respect to each other” (Taylor, Page 138, Section VI: Para 1, detector may observe multiple ID simultaneously). 

Regarding claim 15, in view of claim 9, Olabiyi discloses “wherein the different data types include a continuous waveform” (Para 0120),

Regarding claim 16, in view of claim 9, Olabiyi discloses “wherein the data interface is a Controller Area Network (CAN) bus” (Para 0051).  

Regarding claim 17, in view of claim 9, Olabiyi in view Taylor disclose “wherein the determining the contextual anomalies that are out of context is performed in substantially real time” (Taylor, Abstract, and Page 138, Section F: flags previously unseen values as anomalous).    

Regarding claim 18, Olabiyi discloses “A method of [detecting anomalies] of data communicated via a data interface, comprising” (Para 0014: a method is disclosed):
 “determining contextual anomalies for different data types communicated over a data interface by generating deviation values for the different data types employing a first neural network” (Para 0098:  generates one or more predicted labels i.e., “predicted data values”);   
Furthermore, Olabiyi discloses predicting future driver action using recurrent neural network (RNN) based on long-short time memory (LSTM) (Olabiyi, Para 0103; and Para 0109). 
But Olabiyi fails to specially disclose applying data into a second neural network to predict probability of an attack on a data interface i.e., an anomalous activity.
However, Taylor discloses “determining which of the contextual anomalies are out of context by comparing each of the deviation values to one or more of the other deviation values employing a second neural network” (Taylor, Abstract: highly surprising bits in a word are flagged as anomalous; and Page 134, Section D: anomaly score is calculated); 
“and generating a probability of attack based on the contextual anomalies that are out of context, wherein the probability of attack indicates a probability of an error in subsequent communications of the different data types associated with the contextual anomalies that are out of context” (Taylor, Abstract, and Page 138, Section F: flags previously unseen values as anomalous).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of applying data into a second neural network to predict probability of an attack on a data interface of Taylor to the system of Olabiyi to create a system where attack on a CAN bus can be detected (Taylor, Page 138: Para 1) and the ordinary person skilled in the art would have been motivated to combine in “…detecting a range of anomalies corresponding to known attacks on the CAN bus…” (Taylor, Page 138, Section VI: Para 1).
 
Regarding claim 19, in view of claim 18, Olabiyi in view of Taylor disclose “further comprising selecting the different data types from data packages received via the data interface and selecting a payload from the different data types for further processing to determine the contextual anomalies” (see rejection of claim 11).  

Regarding claim 20, in view of claim 18, Olabiyi in view of Taylor disclose “wherein each of the different data types includes a continuous waveform” (see rejection of claim 15).  

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petr Gronat (US 2019/0325134 A1) discloses “…The recurrent neural network 610 can also accept as an input a previous output of a recurrent neural network, such as recurrent neural network 610 itself. In some embodiments, the recurrent neural network 610 includes a long short-term memory (LSTM) network and/or one or more gated recurrent units (GRU). An LSTM network enables the recurrent neural network 610 to preserve the error that can be backpropagated through time and layers and by maintaining a more constant error, the LSTM network enables recurrent neural network 610 to continue to learn over a large number (e.g., greater than 1000) time steps, thereby linking causes and effects” (Para 0040)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431